This is a workman's compensation case brought in the chancery court of Anderson County. The defendant filed a petition to remove same to the federal court on the ground of diverse citizenship. The chancellor granted this petition, made an appropriate order of removal, but permitted an appeal from his action to his Court. A motion to dismiss the appeal is made by defendant and this motion must be granted.
Many years ago this Court, in Kendrick's Lessees v.McQuary, 3 Tenn. 480, held that an order of the lower court removing the case from that court to the federal court would not be reviewed in this Court on writ of error.
In Jones v. Davenport, 47 Tenn. 145, the trial court allowed an appeal to this Court from an order removing a case to the federal court. This Court held that an appeal did not lie to this Court in such cases and dismissed the appeal.
Although the rule is different in some jurisdictions, these two cases have been regarded by the profession as settling the practice in this State and we see no reason to depart from the practice.
The procedure protesting the propriety of the removal is simple — by motion to remand in the federal court. Confusion and conflict of decision is thus avoided. The federal courts are the final judges of the propriety of such removal and it seems best to permit them to determine the question at the outset.
As above stated, the appeal herein is dismissed. *Page 254